 



Exhibit 10.1
(HOMESTORE LOGO) [v40697v4069701.gif]
July 2, 2003
Errol Samuelson
West Fourth Ave., Suite
Vancouver, BC V6J 1M7
Canada
Dear Errol:
On behalf of Homestore, Inc., it is with great pleasure that I extend to you our
offer of employment. The specifics of this offer are as follows: .

     
JOB TITLE:
  Senior Vice President, Software Group  
RESPONSIBILITIES:
  Management of CFT, WyldFyre and Top Producer  
START DATE:
  August 11, 2003  
SUPERVISOR:
  Jack Dennison, Chief Operating Officer  
ANNUAL SALARY:
  $200,000 USD  
STOCK OPTIONS:
  150,000  
BONUS
  up to 50% of base salary  
VACATION:
  Three Weeks (15 days) per anniversary year  
LOCATION:
  Vancouver, British Columbia, Canada  
EMPLOYMENT STATUS:
  Exempt, Regular-Full Time Employee

If you accept this offer of employment, you will be scheduled for a new employee
orientation session during your first month of employment to introduce you to
Homestore, Inc.’s employee benefits and policies.
As a regular, full-time employee, you will be eligible for medical insurance and
other fringe benefits. The effective date of your medical benefits will be the
first of the month following date of employment. Further details will be
discussed with and provided to you on your first day of employment.
You will be eligible to earn an annual target bonus in the amount of up to fifty
percent (50%) of your base salary (prorated for 2003) based on the achievement
of certain business and financial objectives that you and your supervisor
mutually determine on good faith, in accordance with the company’s annual bonus
plan.
Upon commencement of your employment and subject to Board of Directors approval,
you will be granted 150,000 stock options in Homestore, Inc. The Board, at their
next scheduled meeting following your date of hire, will set the option price at
the fair market value. Your options will vest over four years at a rate of 25%
of the shares on the first anniversary of your start date and monthly thereafter
for the remaining 36 months. Options expire 10 years after the grant date or
90 days after termination, whichever comes earlier.

30700 Russell Ranch Road, Westlake Village, CA 91362 • 805-557-2300 • Fax
805-557-2688

 



--------------------------------------------------------------------------------



 



Errol Samuelson
July, 2003
Page 2
On your first day of work, new hire documents will be completed to assure that
there is no delay in the processing of your paycheck. In accordance with federal
law, you will be required to provide documentation to Human Resources within 72
hours of your commencement of employment verifying your employment eligibility.
Additionally, you will be required to sign Homestore’s Confidentiality Agreement
and Code of Conduct Policy.
Regarding our severance practice for certain senior leaders, should your
employment be terminated by the company for any reason other than “Cause”
(definition attached) or voluntary termination, you will receive severance pay
equal to six (6) months of your regular base salary.
This letter is not intended to be a contract, and unless expressly agreed
otherwise in writing signed by the Chief Executive Officer and you, your
employment is at-will. This means that you have the right to resign at any time
with or without cause, with or without notice. Likewise, Homestore, Inc. retains
the right to terminate your employment at any time with or without cause, with
or without notice.
This offer is contingent upon receipt of satisfactory references, degree
verification (as determined by Homestore’s Human Resources Department) and
demonstration of your legal right to work in the United States.
We are very pleased to extend this offer to you. I join the rest of the
Homestore, Inc. team in looking forward to working with you, and know that our
success will be even greater with you aboard.
Please indicate your acceptance of this offer by faxing the signed offer letter
to Kellie Canady, Human Resources Recruiting Coordinator, at (805) 557-2688. In
addition, please bring the original signed offer letter with you on your first
day of work. This offer is valid for 3 days from the date on the offer letter.
Sincerely,
/s/Jack Dennison
Jack Dennison
Chief Operating Officer
cc: Megan Best, Director of Human Resources
I have read and understand the terms of this offer and consent to all of the
terms and provisions contained herein.

                     
Name:
  /s/ Errol Samuelson
 
      Date:   August 5, 2003
 
   

Congratulations! Now that you’ve accepted our offer, please provide the
following confidential information so that we may enter your information into
our HRIS & initiate your new-hire process. Welcome aboard!!

             
Date of Birth:
 
 
              Social Security Number:        
 
     
 
   

30700 Russell Ranch Road, Westlake Village, CA 91362 • 805-557-2300 • Fax
805-557-2688

 



--------------------------------------------------------------------------------



 



CAUSE DEFINED
For purposes of this Agreement, “cause” for Executive’s termination will exist
at any time after the happening of one or more of the following events:

  (a)   a willful and continued failure or a refusal to comply in any material
respect with the reasonable policies, standards or regulations of Company;    
(b)   a good faith determination by Company’s Chief Executive Officer or the
Chief Operating Officer that Executive’s performance is unsatisfactory after
written notice and a thirty (30) day opportunity to cure;     (c)   a willful
and continued failure or a refusal in any material respect, faithfully or
diligently, to perform Executive’s duties determined by Company in accordance
with this Agreement or the customary duties of Executive’s employment (whether
due to ill health, disability or otherwise; provided however, that Executive
shall be entitled to any benefits or reasonable accommodation required by law);
    (d)   unprofessional, unethical or fraudulent conduct or conduct that
materially discredits Company or is materially detrimental to the reputation,
character or standing of Company;     (e)   dishonest conduct or a deliberate
attempt to do an injury to Company;     (f)   Executive’s material breach of a
term of this Agreement or the Employee Invention Assignment, Code of Conduct and
Confidentiality Agreement, including, without limitation, Executive’s theft of
Company’s proprietary information;     (g)   Executive’s extended absence from
work without an approved leave;     (h)   Executive’s death; or     (i)   a
conviction of the Executive for any crime constituting a felony in the
jurisdiction in which committed.



 